ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                               )
                                           )
Technology Systems, Inc.                   )        ASBCA No. 60126
                                           )
Under Contract Nos. N00039-07-C-0006       )
                    N00014-07-C-0236       )
                    N00014-07-C-0340       )
                    NOO 178-05-D-4527      )

APPEARANCE FOR THE APPELLANT:                       Mr. Charles Benton
                                                     President/Owner

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Debra Berg, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Boston, MA

                                ORDER OF DISMISSAL

       By status report filed on 6 March 2017, the government informed the Board that
the parties had come to an agreement over the issues in this appeal and that it would not
object to its dismissal with prejudice once appellant filed the anticipated request. On
7 March 2017, appellant submitted a letter to the Board requesting the dismissal of this
appeal with prejudice. Accordingly, it is dismissed from the Board's docket with
prejudice.

      Dated: 10 March 2017



                                                 J~
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60126, Appeal of Technology
Systems, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2